In an action, inter alia, to recover damages for breach of contract and unjust enrichment, defendants Friends Industries, Inc., and Patricia Dank appeal from (1) so much of an order of the Supreme Court, Westchester County, entered November 16, 1977, as denied the corporate defendant’s motion to strike a set of written interrogatories served upon it by the plaintiff and (2) a further order of the same court, entered December 30, 1977, which (a) granted plaintiff’s motion pursuant to CPLR 3126 to the extent of requiring the corporate defendant to answer the interrogatories within 15 days from the service upon it of a copy of said order together with notice of entry thereof and (b) denied the corporate defendant’s motion for a stay. The appeals by defendant Patricia Dank from both orders are dismissed for lack of standing (see CPLR 5511). On the appeals by defendant Friends Industries, Inc., orders affirmed, with one bill of $50 costs and disbursements to plaintiff to cover both appeals, payable jointly by defendants-appellants. The 15-day period specified in the order entered December 30, 1977 shall commence with the service -upon the corporate defendant of a copy of the order to be made hereon, with notice of entry thereof. No opinion. Latham, J. P., Gulotta, Margett and Hawkins, JJ., concur.